
	
		II
		Calendar No. 374
		110th CONGRESS
		1st Session
		S. 838
		[Report No. 110–176]
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2007
			Mr. Smith (for himself,
			 Mr. Bingaman, Ms. Landrieu, Mr.
			 Menendez, Ms. Collins,
			 Mr. Conrad, Mr.
			 Casey, Mr. Specter, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize funding for eligible joint ventures between
		  United States and Israeli businesses and academic persons, to establish the
		  International Energy Advisory Board, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the United
			 States-Israel Energy Cooperation Act.
		2.FindingsCongress finds that—
			(1)it is in the
			 highest national security interests of the United States to develop alternative
			 renewable energy sources;
			(2)the State of
			 Israel is a steadfast ally of the United States;
			(3)the special
			 relationship between the United States and Israel is manifested in a variety of
			 cooperative scientific research and development programs, such as—
				(A)the United
			 States-Israel Binational Science Foundation (BSF); and
				(B)the United
			 States-Israel Binational Industrial Research and Development Foundation
			 (BIRD);
				(4)those programs
			 have made possible many scientific, technological, and commercial breakthroughs
			 in the fields of life sciences, medicine, bioengineering, agriculture,
			 biotechnology, communications, and others;
			(5)on February 1,
			 1996, the Secretary of Energy and the Israeli Minister of Energy and
			 Infrastructure signed an agreement to establish a framework for collaboration
			 between the United States and Israel in energy research and development
			 activities;
			(6)Israeli scientists
			 and engineers are at the forefront of research and development in the field of
			 alternative renewable energy sources; and
			(7)enhanced
			 cooperation between the United States and Israel for the purpose of research
			 and development of alternative renewable energy sources would be in the
			 national interests of both countries.
			3.Grant
			 program
			(a)AuthorityPursuant
			 to the responsibilities described in section 102(10), (14), and (17) of the
			 Department of Energy Organization Act (42 U.S.C. 7112(10), (14), and (17)) and
			 section 103(9) of the Energy Reorganization Act of 1974 (42 U.S.C. 5813(9)),
			 the Secretary, in consultation with the BIRD or BSF, shall award grants to
			 eligible entities.
			(b)Application
				(1)Submission of
			 applicationsTo receive a grant under this section, an eligible
			 entity shall submit an application to the Secretary containing such information
			 and assurances as the Secretary, in consultation with the BIRD or BSF, may
			 require.
				(2)Selection of
			 eligible entitiesThe Secretary, in consultation with the
			 Directors of the BIRD and BSF, may review any application submitted by any
			 eligible entity and select any eligible entity meeting criteria established by
			 the Secretary, in consultation with the Advisory Board, for a grant under this
			 section.
				(c)Amount of
			 GrantThe amount of each grant awarded for a fiscal year under
			 this section shall be determined by the Secretary, in consultation with the
			 BIRD or BSF.
			(d)Private
			 FundsThe Secretary may accept contributions of funds from
			 private sources to carry out this Act.
			(e)Office of Energy
			 Efficiency and Renewable EnergyThe Secretary shall carry out
			 this section through the existing programs at the Office of Energy Efficiency
			 and Renewable Energy.
			(f)Research
			 administration
				(1)In
			 generalThe requirements of sections 988 and 989 of the Energy
			 Policy Act of 2005 (42 U.S.C. 16352 and 16353) shall apply to any grant made
			 under this section.
				(2)Repayment
					(A)In
			 generalAny funds repaid to the BIRD by a grantee for a grant
			 made under this section shall be—
						(i)transferred to the
			 Secretary;
						(ii)deposited by the
			 Secretary into the Energy Research and Development Activities Fund established
			 in subparagraph (B); and
						(iii)available to the
			 Secretary for use for alternative renewable energy research and development
			 activities.
						(B)Revolving
			 fundThere is established in the Treasury of the United States a
			 revolving fund known as the Energy Research and Development Activities Fund.
			 Any amounts deposited in the Fund pursuant to clause (ii) of subparagraph (A)
			 shall be available to the Secretary, without fiscal year limitation or further
			 appropriation, for the purpose described in clause (iii) of such
			 subparagraph.
					(g)ReportNot
			 later than 180 days after the completion of work supported by a grant under
			 this section, each recipient shall submit a report to the Secretary—
				(1)documenting how
			 the recipient used the grant funds; and
				(2)evaluating the
			 level of success of each project funded by the grant.
				4.International
			 Energy Advisory Board
			(a)EstablishmentThere
			 is established in the Department of Energy an International Energy Advisory
			 Board.
			(b)DutiesThe
			 Advisory Board shall advise the Secretary on—
				(1)criteria for the
			 recipients of grants awarded under section 3(a);
				(2)the total amount
			 of grant money to be awarded to all grantees selected by the Secretary, in
			 consultation with the BIRD; and
				(3)the total amount
			 of grant money to be awarded to all grantees selected by the Secretary, in
			 consultation with the BSF, for each fiscal year.
				(c)Membership
				(1)CompositionThe
			 Advisory Board shall be composed of—
					(A)1 member appointed
			 by the Secretary of Commerce;
					(B)2 members
			 appointed by the Secretary of Energy; and
					(C)2 members who
			 shall be Israeli citizens, appointed by the Secretary of Energy after
			 consultation with appropriate officials in the Israeli Government.
					(2)Deadline for
			 appointmentsThe initial appointments under paragraph (1) shall
			 be made not later than 60 days after the date of enactment of this Act.
				(3)TermEach
			 member of the Advisory Board shall be appointed for a term of 4 years.
				(4)VacanciesA
			 vacancy on the Advisory Board shall be filled in the manner in which the
			 original appointment was made.
				(5)Basic
			 pay
					(A)CompensationA
			 member of the Advisory Board shall serve without pay.
					(B)Travel
			 expensesEach member of the Advisory Board shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions of subchapter I of chapter 57 of title 5, United States
			 Code.
					(6)QuorumThree
			 members of the Advisory Board shall constitute a quorum.
				(7)ChairpersonThe
			 Chairperson of the Advisory Board shall be designated by the Secretary of
			 Energy at the time of the appointment.
				(8)MeetingsThe
			 Advisory Board shall meet at least once annually at the call of the
			 Chairperson.
				(d)TerminationSection
			 14(a)(2)(B) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Advisory Board.
			5.DefinitionsIn this Act:
			(1)Advisory
			 boardThe term Advisory Board means the
			 International Energy Advisory Board established by section 4(a).
			(2)BIRDThe
			 term BIRD means the Israel-United States Binational Industrial
			 Research and Development Foundation.
			(3)BSFThe
			 term BSF means the United States-Israel Binational Science
			 Foundation.
			(4)Eligible
			 entityThe term eligible entity means a joint
			 venture comprised of both Israeli and United States private business entities
			 or a joint venture comprised of both Israeli academic persons (who reside and
			 work in Israel) and United States academic persons, that—
				(A)carries out an
			 eligible project; and
				(B)is selected by the
			 Secretary, in consultation with the BIRD or BSF, using the criteria established
			 by the Secretary, in consultation with the Advisory Board.
				(5)Eligible
			 projectThe term eligible project means a project to
			 encourage cooperation between the United States and Israel on research,
			 development, or commercialization of alternative energy, improved energy
			 efficiency, or renewable energy sources.
			(6)SecretaryThe
			 term Secretary means the Secretary of Energy, acting through the
			 Assistant Secretary of Energy for Energy Efficiency and Renewable
			 Energy.
			6.TerminationThe grant program authorized under section 3
			 and the Advisory Board shall terminate upon the expiration of the 7-year period
			 which begins on the date of the enactment of this Act.
		7.Authorization of
			 appropriationsThe Secretary
			 is authorized to expend not more than $20,000,000 to carry out this Act for
			 each of fiscal years 2008 through 2014 from funds previously authorized to the
			 Office of Energy Efficiency and Renewable Energy.
		
	
		1.Short titleThis Act may be cited as the United
			 States-Israel Energy Cooperation Act.
		2.FindingsCongress finds that—
			(1)it is in the highest
			 national security interests of the United States to develop renewable energy
			 sources;
			(2)the State of Israel is a
			 steadfast ally of the United States;
			(3)the special relationship
			 between the United States and Israel is manifested in a variety of cooperative
			 scientific research and development programs, such as—
				(A)the United States-Israel
			 Binational Science Foundation; and
				(B)the United States-Israel
			 Binational Industrial Research and Development Foundation;
				(4)those programs have made
			 possible many scientific, technological, and commercial breakthroughs in the
			 fields of life sciences, medicine, bioengineering, agriculture, biotechnology,
			 communications, and others;
			(5)on February 1, 1996, the
			 Secretary of Energy and the Israeli Minister of Energy and Infrastructure
			 signed an agreement to establish a framework for collaboration between the
			 United States and Israel in energy research and development activities;
			(6)Israeli scientists and
			 engineers are at the forefront of research and development in the field of
			 renewable energy sources; and
			(7)enhanced cooperation
			 between the United States and Israel for the purpose of research and
			 development of renewable energy sources would be in the national interests of
			 both countries.
			3.Grant program
			(a)EstablishmentIn
			 implementing the agreement entitled the Agreement between the Department
			 of Energy of the United States of America and the Ministry of Energy and
			 Infrastructure of Israel Concerning Energy Cooperation, dated February
			 1, 1996, the Secretary of Energy (referred to in this Act as the
			 Secretary) shall establish a grant program in accordance with the
			 requirements of sections 988 and 989 of the Energy Policy Act of 2005 (42
			 U.S.C. 16352, 16353) to support research, development, and commercialization of
			 renewable energy or energy efficiency.
			(b)Types of
			 energyIn carrying out subsection (a), the Secretary may make
			 grants to promote—
				(1)solar energy;
				(2)biomass energy;
				(3)energy efficiency;
				(4)wind energy;
				(5)geothermal energy;
				(6)wave and tidal energy;
			 and
				(7)advanced battery
			 technology.
				(c)Eligible
			 applicantsAn applicant shall be eligible to receive a grant
			 under this section if the project of the applicant—
				(1)addresses a requirement
			 in the area of improved energy efficiency or renewable energy sources, as
			 determined by the Secretary; or
				(2)is a joint venture
			 between—
					(A)(i)a for-profit business
			 entity, academic institution, National Laboratory (as defined in section 2 of
			 the Energy Policy Act of 2005 (42 U.S.C. 15801)), or nonprofit entity in the
			 United States; and
						(ii)a for-profit business
			 entity, academic institution, or nonprofit entity in Israel; or
						(B)(i)the Federal Government;
			 and
						(ii)the Government of
			 Israel.
						(d)ApplicationsTo
			 be eligible to receive a grant under this section, an applicant shall submit to
			 the Secretary an application for the grant in accordance with procedures
			 established by the Secretary, in consultation with the advisory board
			 established under subsection (e).
			(e)Advisory board
				(1)EstablishmentThe
			 Secretary shall establish an advisory board—
					(A)to monitor the method by
			 which grants are awarded under this section; and
					(B)to provide to the
			 Secretary periodic performance reviews of actions taken to carry out this
			 section.
					(2)CompositionThe
			 advisory board established under paragraph (1) shall be composed of 3 members,
			 to be appointed by the Secretary, of whom—
					(A)1 shall be a
			 representative of the Federal Government;
					(B)1 shall be selected from
			 a list of nominees provided by the United States-Israel Binational Science
			 Foundation; and
					(C)1 shall be selected from
			 a list of nominees provided by the United States-Israel Binational Industrial
			 Research and Development Foundation.
					(f)Contributed
			 fundsNotwithstanding section 3302 of title 31, United States
			 Code, the Secretary may accept, retain, and use funds contributed by any
			 person, government entity, or organization for purposes of carrying out this
			 section—
				(1)without further
			 appropriation; and
				(2)without fiscal year
			 limitation.
				(g)ReportNot
			 later than 180 days after the date of completion of a project for which a grant
			 is provided under this section, the grant recipient shall submit to the
			 Secretary a report that contains—
				(1)a description of the
			 method by which the recipient used the grant funds; and
				(2)an evaluation of the
			 level of success of each project funded by the grant.
				(h)ClassificationGrants
			 shall be awarded under this section only for projects that are considered to be
			 unclassified by both the United States and Israel.
			4.TerminationThe grant program and the advisory committee
			 established under this Act terminate on the date that is 7 years after the date
			 of enactment of this Act.
		5.Authorization of
			 appropriationsThe Secretary
			 shall use amounts authorized to be appropriated under section 931 of the Energy
			 Policy Act of 2005 (42 U.S.C. 16231) to carry out this Act.
		Amend the title so as to read:
	 To authorize funding for eligible joint ventures between United States
	 and Israeli businesses and academic
	 persons..
	
		September 17, 2007
		Reported with an amendment and an amendment to the
		  title
	
